Upon a habeas corpus hearing of an application for bail, appellant herein was granted bail by the trial court in the sum of ten thousand dollars. He has appealed from said order of the District Court apparently upon the ground that the bail fixed is excessive in amount. We are not prepared to say that the facts before the trial judge were such as to make it appear that the amount of bail fixed was grossly excessive. In the absence of some showing that appellant has been unable to make the bail so fixed, or that his situation and finances are such as to render it improbable that he can make such bail, or leading us to believe the bail required is excessive, we would not feel justified in making any order reducing the bail. Ex Parte McDaniels, 258 S.W. 1057; Ex Parte Bice, 289 S.W. 43.
The judgment will be affirmed.
Reduction of bail denied. *Page 2